Title: To Thomas Jefferson from Robert R. Livingston, 26 December 1801
From: Livingston, Robert R.
To: Jefferson, Thomas


          
            Dear Sir
            Paris 26th. decr 1801
          
          I sent my letters to the secretary some days ago by the way of Havre. I am in hopes that the ship that takes them may not yet have sailed. as I wish to congratulate you on your being elected a member of the national institute tho not without opposition. Ct Rumfort who has just left this was warmly supported.
          It gives me pleasure to find the number of friends that you have among the literary & leading characters here tho philosophy is very much out of fashion at present.
          For politicks I refer you to my letters to the Secretary since this goes thro’ the post Office. What I there mention as a well founded conjecture relative to Luissania you may consider as confirmed tho the minister has not yet thought it proper to be explicit in his replies to my enquiries on that subject. I have so much information & from such different quarters that I have no doubt that all is arranged. The govt. has been offered to Genl. Massena & refused by him. Genl Bernadotte is now marked out for it. The possession of Luissania is a favorite object under an idea that french manufactures may pass thro’ that channel into our western territory. They know little of the navigation of the Missisipi & that so far from forwarding the sale of their manufactures they will only afford another market for British goods, which will be sent down the Ohio in spite of all their vigilance. It is a fact that these have been sent by that channel from Philadelphia even to New Orleans in preference to sending them by sea during the war. The only true mode of creating a market for French fabricks in America (which consists in creating American capitals in France by the payment of their debts) is as yet neglected, & I fear will continue to be so for some time.
          The minister of exterior relations is gone to Lyons to meet the deputies of the Cisalpine republic. It is still problematical whether the first consul will go, tho this was the original intention & he was certainly expected there. On this subject I can not enlarge tho it contains some interesting details because the departure of the post will not afford me leasure to put this in cypher.
          We have had continued rains ever since my arrival which have swolen all the rivers in France & Italy & Germany in so much that the destruction of the winter crops & the consequent scarcity of bread is apprehended for the ensuing season—The price of flower is already very high & increasing. It seems that large exportations were made under permits that were carryed far beyond their original intention
          I have the honor to be with the most respectful attatchment & esteem Dear Sir Your Most Obt hum: Servt
          
            Robt R Livingston
          
          
            P.S. 12000 of the men sent to st domingo are destined for louisiaana in case tousaint make no opposition some secret discontent here both among the army & people
            The Secretary of States Cypher
          
        